DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 23-24 are rejected as being dependent off claim 22. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston US 5,320,111.
Regarding Claim 1, Livingston discloses a device (Fig 3-4), comprising; 
a housing (#46) defining an aperture (opening through which the laser beam is emitted from, Col 10 lines 1-24), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (fastener #38, Fig 6 helps to couple the housing #46 to instrument #10, Fig 1, Col 8 lines 50-67); and
a light source assembly (#56, Fig 4) at least partially disposed in the housing, the light source assembly comprising:
a light source (laser #56) operably coupled to a power source via a power circuit (not shown, see Fig 1, where the device is part of a larger system #10 that would require a power source and circuitry to operate), wherein the light source comprises a laser (laser #56, Col 9 line 30-32) or a light emitting diode and is positioned within the housing to emit light through the aperture of the housing (Fig 4), wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (abstract, Col 3 lines 36-55) along an alignment axis having at least one of a selected angle or a selected displacement relative to a selected reference axis (Fig 3, selected reference axis can be a vertical axis, Col 9 lines 45-67, the laser beam is adjustable relative to the selected reference axis),
wherein the alignment indicator is configured to guide a surgical procedure (abstract, Col 9 lines 1-20), and

wherein the adjuster comprises a mirror (#68, Col 1-15) or lens;
wherein the alignment axis is adjustable about and between a first angle and a second angle with respect to the selected reference angle (Col 10 lines 1-15).
Regarding Claim 8, Livingston discloses the alignment indicator further comprises a plurality of alignment indicators (#58, Fig 4), wherein each of the plurality of alignment indicators is projected along an alignment axis having a unique selected angle relative to the selected reference axis (Col 10 lines 10-15, Fig 5). 
Livingston discloses an adjuster (#68) for selectively adjusting at least one of the selected angle or the selected displacement of the alignment indicator (Col 10 lines 1-15) between the first angle and second angle (Col 9 lines 45-67, Col 10 lines 1-15) but does not disclose the adjustments is in fixed increments. 
Livingston further teaches another embodiment in which an adjuster (#168) is adjusted in fixed increments (“rotated incrementally” Col 16 lines 40-65) via a computer controller (“CNC” Col 16 lines 40-65).
It would have  been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Livingston to have the adjustment of the adjuster be done in fixed increments via a computer controller in view of further teachings of Livingston because this provides a known way to adjust the adjuster. One of ordinary skill in the art can recognize that the since the incremental adjustments are controlled by a computer controller, one is able to program the desired “small increments”. 

Regarding Claim 7, Livingston as modified discloses a controller having a controller interface, wherein the controller is operably coupled to the adjuster, wherein the adjuster is adjustable via the controller based on manipulation of the controller interface by a user (Col 16 lines 42-60, where a controller in the form of a computer is used to adjust the adjuster, where the computer would need to have a control interface to control operations and adjustments of the adjuster for a particular patient). 
Alternatively, Livingston discloses a controller to adjust the adjuster (Col 16 lines 42-60, where a controller in the form of a computer is used to adjust the adjuster) but does not explicitly disclose a  controller interface, wherein the adjuster is adjustable via the controller based on manipulation of the controller interface by a user.
However, it is known in the art that controllers in the form of computers have a controller interface (keyboard, mouse, etc) to control operations of the computer. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Livingston to have the controller (“computer”) include a control interface so that the interface controls the operation of the device, including the adjustor, for each patient the device is used on. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston US 5,320,111, as applied to claim 1 above, and in further view of Birkmeyer US 2007/0055291.
Livingston as modified discloses the claimed invention as discussed above where the controller as a controller interface to control operations of the adjuster  (see 
Birkmeyer discloses a medical system (#14) including a controller/computer (#152) where operations are controlled by controller interface (#154), where the input device includes a joystick  (paragraph 103 “joystick”) to control an adjuster or actuator (paragraph 103), where the actuator is adjusted/actuated manually by a user (via the user manually adjusting the joy stick, paragraph 103). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Livingston as modified to have the controller interface to include a joystick to adjust the adjuster in view of Birkmeyer because a joystick is a known type of controller interface to control operations of the adjuster. With the modification, the adjuster is manually adjusted by a user manually adjusting the joystick (as discussed above). (It is noted that how it is “manually” adjusted is not being claimed).


Claims 1, 10, 13, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333 in view of Livingston US 5,320,111.
Regarding Claim 1, Wang discloses a device (Fig 7a-7d), comprising; 
a housing (#410) defining an aperture (opening through which the laser beam is emitted from, paragraph 93), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (paragraph 92 where 
a light source assembly (#412) at least partially disposed in the housing, the light source assembly comprising:
a light source (laser #412) operably coupled to a power source via a power circuit (not shown, paragraph 93 where there is a power source and power circuit, paragraph 95 where the power source can be a battery), wherein the light source comprises a laser (laser #412, paragraph 93) or a light emitting diode and  is positioned within the housing to emit through the aperture of the housing (Fig 7-d, paragraph 94), wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (paragraph 94, where the position of the laser is adjustable and thus allowing the user to orient laser #412 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #412 and as discussed above, the device allows for laser #412 to be oriented accordingly with respect to the user to prevent the parallax effect) along an alignment axis having at least one of a selected angle or a selected displacement relative to a selected reference axis (paragraph 94), and
wherein the alignment indicator is configured to guide a surgical procedure (abstract, paragraph 27), 
an adjuster (#16) for selectively adjusting at least one of the selected angle or the selected displacement of the alignment indicator (paragraph 94),
wherein the adjustor comprises a lens (#16, paragraph 94),

Regarding Claim 10, Wang discloses the alignment indicator comprises at least one of a line, a dot (paragraph 93, laser #412 is representative of a line or dot, see also Fig 1 which is similar embodiment to Fig 7a-7d), a scale, or a logo. 
Regarding Claim 13, Wang discloses the power source comprises a battery (paragraph 95 “battery”) or solar cell. 
Regarding Claim 18, Wang as modified discloses the fastener comprises one of a magnet, a threaded member (paragraph 82, can be a screw), or a clip. 
Regarding Claim 19, Wang discloses the fastener further comprises a vibration dampener (it is noted that the fastener is only functionally recited and not part of the claimed invention, paragraph 81 where fasteners can be screws or pins that can include a vibration dampener, such as washers)(in the spirit of advancing prosecution, if applicant were to positively claim the fastener, vibration dampeners are known in the art for coupling components to instruments, see previous PTO 892).
Wang discloses a controller controls adjustment of the adjuster (paragraph 93-94) but does not disclose adjustment is in fixed increments.
Livingston discloses a similar device using a light source assembly emits a parallax-free alignment indicator (abstract, Col 3 lines 36-55) along an alignment axis having at least one of a selected angle or a selected displacement relative to a selected reference axis (Fig 3, selected reference axis can be a vertical axis, Col 9 lines 45-67, the laser beam is adjustable relative to the selected reference axis),  wherein the 
wherein the alignment axis is adjustable via an adjuster (#168) in fixed increments (“rotated incrementally” where adjuster is controlled via a computer controller “CNC”, Col 16 lines 40-65) about and between a first angle and a second angle with respect to the selected reference angle (Col 16 lines 40-65).
It would have  been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang to have the controller adjust the adjuster in fixed increments in view of Livingston because this provides a known way to adjust the adjuster. One of ordinary skill in the art can recognize that the since the incremental adjustments are controlled by a computer controller, one is able to program the desired “small increments” (Col 16 lines 40-65 in Livingston). 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333 and Livingston US 5,320,111, as applied to claim 1 above, and in further view of Potts US 2012/0296401 .
Wang as modified discloses the claimed invention as discussed above but does not disclose a power circuit comprises a first lead and a second lead that are selectively coupled to complete the power circuit upon application of pressure. 
Potts discloses a similar device (Fig 1), comprising; 
a housing (#3, #5) defining an aperture (#6, Fig 1, aperture through which laser #10 emits from), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (mount #14 can be 
a light source assembly (#8) at least partially disposed in the housing, the light source assembly comprising a light source (#8) operably coupled to a power source (#8) via a power circuit (#24, paragraph 28, 33, where power source is activated when pressing “on” tab #4), wherein the light source is positioned within the housing to emit light through the aperture of the housing (Fig 1-6), wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (#10, paragraph 27, 39-40 where the position of the housing is adjustable and thus allowing the user to orient laser #10 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #10 and as discussed above, the device allows for laser #10 to be oriented accordingly with respect to the user to prevent the parallax effect) along an alignment axis (axis along laser #10) having at least one of a selected angle or a selected displacement relative to a selected reference axis (see Fig 1, where a reference axis extends along mount #14 that is  parallel to laser #10)(see paragraph 39, 40 Fig 1-2 where the housing is rotatable so as to provide a selected angle or displacement relative to the reference angle), and
wherein the alignment indicator is configured to guide a surgical procedure (paragraph 27, allows for “precise positioning”), 
the power circuit comprises a first lead and a second lead (paragraph 28, while not shown the power circuit would obviously have first and second  leads electrically coupled to each other to complete the power circuit in order to active/power the device) 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang as modified include a pressure activated tab (#4 in Potter) and have first and second leads that are selectively coupled to complete the power circuit upon application of pressure of the tab as taught by Potter above  because this provides a known electrical configuration to complete the circuit and power the device. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333 and Livingston US 5,320,111, as applied to claim 1 above, and in further view of Potts US 2012/0296401 .
Wang as modified discloses the claimed invention as discussed above but does not disclose the power circuit comprises a switch disposed on an exterior surface of the housing. 
Potts discloses a similar device (Fig 1), comprising; 
a housing (#3, #5) defining an aperture (#6, Fig 1, aperture through which laser #10 emits from), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (mount #14 can be considered a fastener allows for selective orientation of the device relative to an 
a light source assembly (#8) at least partially disposed in the housing, the light source assembly comprising a light source (#8) operably coupled to a power source (#8) via a power circuit (#24, paragraph 28, 33, where power source is activated when pressing “on” tab #4), wherein the light source is positioned within the housing to emit light through the aperture of the housing (Fig 1-6), wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (#10, paragraph 27, 39-40 where the position of the housing is adjustable and thus allowing the user to orient laser #10 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #10 and as discussed above, the device allows for laser #10 to be oriented accordingly with respect to the user to prevent the parallax effect) along an alignment axis (axis along laser #10) having at least one of a selected angle or a selected displacement relative to a selected reference axis (see Fig 1, where a reference axis extends along mount #14 that is  parallel to laser #10)(see paragraph 39, 40 Fig 1-2 where the housing is rotatable so as to provide a selected angle or displacement relative to the reference angle), and
wherein the alignment indicator is configured to guide a surgical procedure (paragraph 27, allows for “precise positioning”), 
the power circuit comprises a first lead and a second lead (paragraph 28, while not shown the power circuit would obviously have first and second  leads electrically coupled to each other to complete the power circuit in order to active/power the device) that are selectively coupled to complete the power circuit upon application of pressure 
the power circuit comprises a switch (#4) disposed on an exterior surface of the housing (Fig 1, paragraph 28) to active/power the device (paragraph 28).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang as a modified to include a switch on an exterior surface of the housing in view of Potts above because this provides a known configuration to activate/power the device. 


Claims 1, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haider US 2016/0022374 in view of Wang US 2016/0166333 and Livingston US 5,320,111.
Regarding Claim 1, Haider discloses a device (Fig 1), comprising; 
a housing (#100 and #105) defining an aperture (#110, aperture through which the laser is emits from, paragraph 85, 720), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (clipped onto an instrument #50, paragraph 720) (it is noted that the fastener and instrument are not part of the claimed invention and only functionally recited); and
a light source assembly (#8) at least partially disposed in the housing, the light source assembly comprising a light source (#225) operably coupled to a power source  via a power circuit (paragraph 200 where there is a power source and circuitry that 
wherein the alignment indicator is configured to guide a surgical procedure (paragraph 12, allows for “guidance”). 
Haider discloses that the light source assembly is under control from a controller (such as a computer, see end of paragraph 765), orientation of the laser may be adjusted (“orientations and angular relationships”, paragraph 726) but does not disclose an adjuster for selectively adjusting at least one of the selected angle or the selected displacement of the alignment indicator; wherein the adjustor comprises at least one of a mirror or a lens and wherein the alignment axis is adjustable in fixed increments about and between a first angle and a second angle with respect to the selected reference axis. 
Wang discloses a device (Fig 7a-7d), comprising; 

Livingston discloses a similar device using a  light source assembly emits a parallax-free alignment indicator (abstract, Col 3 lines 36-55) along an alignment axis having at least one of a selected angle or a selected displacement relative to a selected reference axis (Fig 3, selected reference axis can be a vertical axis, Col 9 lines 45-67, the laser beam is adjustable relative to the selected reference axis),  wherein the alignment indicator is configured to guide a surgical procedure (abstract, Col 9 lines 1-20),
wherein the alignment axis is adjustable via an adjuster (mirror #168) in fixed increments (“rotated incrementally” where adjuster is controlled via a computer 
It would have  been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Haider to include an adjuster in the form of a mirror or lens under the control of the controller in view of Wang in order to adjust the orientation and angle of the alignment indicator (laser). It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Haider as modified to have the controller adjust the adjuster in fixed increments in view of Livingston because this provides a known way to adjust the adjuster. One of ordinary skill in the art can recognize that the since the incremental adjustments are controlled by a computer controller, one is able to program the desired “small increments” (Col 16 lines 40-65 in Livingston). 
Regarding Claims 14-15, Haider as modified discloses the claimed invention as discussed above but does not disclose  the power circuit comprises a first lead and a second lead, both exposed on an exterior surface of the housing in a location designed to contact a metal object to complete the power circuit and activate the light source, wherein the metal object comprises one of a portion of the instrument or a portion of the fastener of the housing.
However, Haider discloses various embodiments for coupling and powering the device, wherein another embodiment (Fig 71d) has the housing include a first lead and a second lead (#7111), both exposed on an exterior surface of the housing (bottom exterior surface, Fig 71d) in a location designed to contact a metal object (#7112) to complete the power circuit and activate the light source (paragraph 1347), wherein the 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Haider as modified to include the first and second leads in view of another embodiment of Haider above because this provides a known configuration for powering the device  and also used to determine if the proper instrument is attached to the housing.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Potts US 2012/0296401 in view of Berke US 6,048,345.
Regarding Claim 22, Potts discloses a device (Fig 1), comprising:
a housing (#3, #5) defining an aperture (#6), wherein the housing is selectively securable via a fastener (#60) to an instrument in a selected orientation relative to the instrument (paragraph 40); and 
a light source assembly (#8)at least partially disposed in the housing, the light source assembly comprising a light source (#8) operably coupled to a power source (#28) via a power circuit (#24, paragraph 28, 34), wherein the light source is positioned within the housing to emit light (#10) through the aperture of the housing (Fig 1-6, paragraph 27, 39-40),
wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (#10,  paragraph 27, 39-40 where the position of the housing is 
wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator (one is able to manually rotate the housing about x, y, and z axes such that a roll, a pitch, and a yaw of the alignment indicator is adjusted)(it is noted that applicant is not claiming what the alignment indicator is rotatable relative to).
Potts discloses the claimed invention as discussed above where it is powered by a battery (paragraph 33) but does not disclose the power source comprises a rechargeable power source, and wherein the rechargeable power source is integrated into a modular cartridge and receivable within the housing, the modular cartridge being interchangeable with a plurality of other modular cartridges.
Berke discloses a battery powered medical device (#30) having a power source comprises a rechargeable power source (#63, Col 4 lines 59-67), and wherein the rechargeable power source is integrated into a modular cartridge (battery #63 integrated within cartridge #66 and #66, Fig 3) and receivable within a housing (#31) of the medical device (Fig 1-2, Col 4 lines 59-67, Col 5 lines 1-2, the cartridge received within the housing ), the modular cartridge being interchangeable with a plurality of other modular cartridges (one can interchange the cartridge with another similar cartridges to 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Potts as modified to have the power source be a rechargeable power source integrated with a cartridge in view of Berke above because this allows the battery to be recharged (instead of being replaced) and allows one to quickly replace the battery with a spare battery in case the original battery is out of power.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger US 2010/0087829 in view of Wang US 2016/0166333.
Regarding Claim 21, Metzger discloses a method, comprising:
securing an alignment indicator device (#882, Fig 13) to an orthopedic bone guide (cutting block #866, paragraph 73);
the alignment indicator including a light source (“laser”, paragraph 73);
activating the light source to project an alignment indicator (paragraph 73);

fixing the position of at least a portion of the bone cut guide relative to a surgical site on the patient (Fig 13, paragraph 73, bone cut guide #866 is fixed relative to the bone).  
Metzger does not disclose the alignment indicator device comprising:
a housing defining an aperture, wherein the housing is selectively securable via a fastener to the bone cut guide in a selected orientation relative to the bone cut guide; and
a light source assembly at least partially disposed in the housing, the light source assembly comprising a light source operably coupled to a power source via a power circuit, wherein the light source is positioned within the housing to emit through the aperture of the housing;
activating the light source to project a parallax-free alignment, indicator along an alignment axis, wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator.
Wang discloses an alignment indicator device (Fig 7a-7d) comprising:
a housing (#410) defining an aperture (opening through which the laser beam is emitted from, paragraph 93), wherein the housing is selectively securable via a fastener to a component (paragraph 92 where Fig 7a-7d is similar to the embodiment of Fig 1-3c, paragraph 81-82  a fastener/screw may be used to secure #413 to a component) in a selected orientation relative to the component; and

activating the light source to project a parallax-free alignment, indicator along an alignment axis (paragraph 94, where the position of the laser is adjustable and thus allowing the user to orient laser #412 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #412 and as discussed above, the device allows for laser #412 to be oriented accordingly with respect to the user to prevent the parallax effect), wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator (paragraph 94), the device able to be used in a wide array of applications, such as in orthopedic with the knees (paragraph 196-197) and through the use of an adjuster (“mirror or lens”, paragraph 94) to control orientation of the laser (paragraph 94).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the alignment indicator Metzger and replace it with the alignment indicator (with the housing, light source, etc as discussed above) in view of Wang above because this provides a known alternative alignment indicator to shine a laser onto an anatomy and allows one to adjust the orientation of the laser. With the . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333 in view of Berke US 6,048,345.
Regarding Claim 22, Wang discloses a device (Fig 7a-7d), comprising:
a housing (#410) defining an aperture (opening through which the laser beam is emitted from, paragraph 93), wherein the housing is selectively securable via a fastener  to an instrument in a selected orientation relative to the instrument (paragraph 92 where Fig 7a-7d is similar to the embodiment of Fig 1-3c, paragraph 81-82  a fastener/screw may be used to secure #413 to an object such an instrument, alternatively, paragraph 84 where instrument or base #128 has a fastener #131 that mates with a fasteher of the housing)(it is noted that a fastener is not positively recited); and 
a light source assembly (#412) at least partially disposed in the housing, the light source assembly comprising a light source (laser #412) operably coupled to a power source via a power circuit (not shown, paragraph 93 where there is a power source and power circuit, paragraph 95 where the power source can be a battery), wherein the light source is positioned within the housing to emit light (light from laser #412) through the aperture of the housing (paragraph 93),
wherein, upon activation, the light source assembly emits a parallax-free alignment indicator along an alignment axis (paragraph 94, where the position of the laser is adjustable and thus allowing the user to orient laser #412 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to 
wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator (paragraph 94).
Wang discloses the claimed invention as discussed above where it is powered by a battery (paragraph 93) but does not disclose the power source comprises a rechargeable power source, and wherein the rechargeable power source is integrated into a modular cartridge and receivable within the housing, the modular cartridge being interchangeable with a plurality of other modular cartridges.
Berke discloses a battery powered medical device (#30) having a power source comprises a rechargeable power source (#63, Col 4 lines 59-67), and wherein the rechargeable power source is integrated into a modular cartridge (battery #63 integrated within cartridge #66 and #66, Fig 3) and receivable within a housing (#31) of the medical device (Fig 1-2, Col 4 lines 59-67, Col 5 lines 1-2, the cartridge received within the housing ), the modular cartridge being interchangeable with a plurality of other modular cartridges (one can interchange the cartridge with another similar cartridges to place into the housing, Fig 1-2, Col 4 lines 59-67, Col 5 lines 1-2 where another spare can be used)(see 112b rejection above, where it is noted that applicant is not claiming the other cartridges but merely the ability to be interchangeable with other cartridges) so that one can recharge the power source or quickly replace it with a spare when the original battery is out of power (Col 4 lines 59-67, Col 5 lines 1-2). Berke and Potts are 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Potts as modified to have the power source be a rechargeable power source integrated with a cartridge in view of Berke above because this allows the battery to be recharged (instead of being replaced) and allows one to quickly replace the battery with a spare battery in case the original battery is out of power.  

Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333 in view of Berke US 6,048,345, as applied to Claim 22 above, and in further view of Tashiro US 2005/001585.
Wang as modified discloses the claimed invention as discussed above where it is powered by a battery (paragraph 93 in Wang) and has a controller to control operations of the device and the light assembly (paragraph 93 in Wang) and the device is part of a system where patient information is stored (paragraph 8 in Wang) but does not disclose the modular cartridge further comprises a memory module for storing information specific to a patient or a particular surgical procedure, wherein the information comprises settings for the light source assembly.
Tashiro pertinent to the problem of providing rechargeable power to an electronic device (paragraph 6, 12) discloses a rechargeable power source (Fig 3, #110)  and wherein the rechargeable power source is integrated into a modular cartridge (Fig 3, battery is integrated within cartridge #10) and receivable within a housing  of a device 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang as modified to have the cartridge include a memory and a communications circuit that sends information from the memory to the controller of the device in view of Tashiro so that settings and battery information can be sent to the controller of the device. It is noted that since the device of Wang is meant for use in surgery for a particular patient, the controller controls operations of the device and the light assembly (paragraph 93 in Wang) and the device is part of a system where patient information is stored (paragraph 8 in Wang), it would be obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the information stored on the memory include specific patient or surgical information  and settings for the light source assembly so that this information is sent to the controller so that the controller can control operations of the device and light assembly for a particular patient.  

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art was reinterpreted in view of applicant’s amendments. Applicant is welcomed to contact the examiner if he/she has any questions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.